DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election with timely traverse of Group I claims, Claims 1-21 in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that with the amendment to the claims, a common technical feature is established between the inventions of Groups I, II and III, which is both novel and non-obvious.  This is not found persuasive for the following reasons.  Applicants’ amended claims filed 6/27/2022 amending Claim 1 with the subject matter of now cancelled Claim 2 and amending Claim 3 was in response to the first restriction requirement dated 4/28/2022.  
In accordance with MPEP §s 1893.03(d) and 818.02(a) claims 1, 3-21, as amended, were elected for examination by original presentation.  Unity of invention (not restriction practice pursuant to 37 CFR 1.141-1.146 ) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371.  The sections of the MPEP relating to reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally also apply to national stage applications submitted under 35 U.S.C. 371. See MPEP § 823.  From MPEP§ 818.02(a) where claims to another invention are properly added and entered in the application before the earlier of the mailing of a first restriction requirement or the mailing of a first Office action on the merits, those claims, along with the ones presented upon filing the application, will be considered originally presented claims for purposes of restriction only.  The amendments of Claims 1 and 3 along with the cancellation of Claim 2 was in reply to a first restriction requirement (unity of invention) dated 4/28/2022.  Because applicants received a first restriction requirement for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
The requirement is still deemed proper and is therefore made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1 and 3-21, Claim 1 recites “. . . R3 is an optionally substituted divalent group forming an N -heterocyclic 5-, 6- or 7 -membered ring together with the intervening --C(R1)2-N (R2)-C(R1)2- group.”  This recitation is unclear and vague whether R3 itself is optional given that R3 is only the optional substituted divalent group forming an N -heterocyclic 5-, 6- or 7 -membered ring together with the intervening --C(R1)2-N (R2)-C(R1)2- group.  Therefore the claims are indefinite.  For substantive examination the interpretation is that R3 itself is optional.  
Claim 3 recites “The fouling-release coat . . . R4 represents hydrogen atoms(s) or is one or two substituents selected from . . . and/or attachment point(s) for a polymer . . .”  This recitation is unclear and vague for two reasons.  First, is the “The fouling-release coat that of the method of Claim 1 or for any method.  Also is the fouling-release coat” the foul release coating system or the foul-release coating composition.  Second are attachment points for a polymer a substituent and are attachment points chemical or mechanical?  
Claim 4 recites “. . . wherein R2 is not H and/or R2 is not -OH.”  This recitation is unclear and vague because when R2 is not H and not OH all the other listed elements for R2 for Claim 3 and Claim 1 which Claim 4 depends directly and indirectly, respectively, are optional.  So R2 itself would be optional.   
Claims 6-7 and 15-16 recite “in particular” and Claims 9-10 recite “preferably” or some version thereof.  Each of these recitations involves a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Additionally Claim 6 recites “. . . 2,2,6,6-tetraalkyl piperidine moieties, are present in the coat in an amount of 0.003-0.5 mol/kg per coating layer.”  This recitation is unclear and vague whether “the coat” is the foul release coating system or the foul-release coating composition or both and if both how is the amount in the coat in mol/kg per coating layer for different coating layers.  So the claim is indefinite.  Also the limitation "the coat" lacks sufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites “. . . wherein R2 is not H and/or R2 is not -OH.”  When R2 is not H and not OH all the other listed elements for R2 for Claim 3 and Claim 1, which Claim 4 depends directly and indirectly, respectively, are optional.  So R2 itself would be optional.  Such a recitation does not include all limitations of the claim from which it depends and does not further limit the subject matter of the claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1, 3-6, 9-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0017172, Thorlaksen et al. (hereinafter “Thorlaksen”) evidenced by U.S. 2018/010038, Jing et al. (hereinafter “Jing”) in view of WO 98/00017 or, in the alternative to but for Claim 6 and 15 with WO 98/00017 Braig et al.in view of U.S. 2002/0099218, Sassi et al. (hereinafter “Sassi”). 
For WO 98/00017 the English machine translation was retrieved from Google Patents at https://patents.google.com/, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Braig”. 
Regarding Claims 1, 3-6, 15 and 21, Thorlaksen discloses in the entire document particularly in the abstract and  (claims 1-18; ¶s 0157-0161, 0188, 0217, 0233-243, 0356, 0371, 0377; and; examples) a method of applying a fouling-release coating system to a surface, said surface suitably provided with an anticorrosive coat, and an article comprising a substrate, said substrate having a surface, preferably an anticorrosive coat on at least a part of the surface of said substrate and a tie-coat on said substrate.  The tie-coat composition has a curing agent composition comprising an amino-silane adduct comprising a high molecular weight amine, HMWA.  The method involves (a) applying a tie-coat composition to the surface, wherein said tie-coat composition comprises: i) a binder system comprising an epoxy resin; ii) one or more adhesion-promoting agents selected from the group consisting of hydroxy-functional polysiloxanes and C1-4-alkoxy-functional polysiloxanes; and iii) an amino-silane adduct of the formula I: HMWA-[N(Y)-Q-X--Z] {i.e. reading on applying one layer of silicone-containing tie coating composition to a substrate given applying a primer is optional}.  Examples 1-3 show the tie-coat with pre-reacted epoxy resin and amino-silane adduct for a high molecular aminosilane adduct and ¶0371 shows the liquid epoxy binder is cured with a high molecular weight aminosilane adduct with a Mannich base {i.e. reading on applied in liquid form and allowed to cure to form a cured tie-coat layer}.  The method subsequently (b) applies a fouling-release top-coat which from ¶ 0217 can be established by any conventional condensation curable siloxane containing fouling-release coating composition {i.e. reading on condensation-curable polysiloxane-based binder matrix for the fouling release coating composition}.  
The fouling-release coating system comprises (A) a primer coat (B) a silicone containing tie-coat optionally comprising (B1) ethoxylated alkylphenol and (C) a silicone based top coat comprising (C1) polyether units as a part of the silicone based top coat Hempasil 87500-59151 of a silicone hydrogel composition (See ¶ 0377).  Jing evidences in the abstract and at ¶0002 that like Hempasil 87500-59151 a silicone hydrogel composition, a silicone hydrogel is formed from polymerizable polydimethylsiloxane-polyoxyalkylene block copolymer {i.e. evidencing polyether units in silicone hydrogel}.  From ¶ 0217 the fouling-release top-coat is suitably a condensation curable polysiloxane-based coating {i.e. reading on more than 65 % by weight of binder represented by polysiloxane parts when the topcoat is entirely a condensation polysiloxane-based coating}.  This is clearly shown by ¶ 0217-0218 because alternatives are where the fouling-release coating is a copolymer comprising a condensation curable siloxane termination.  In one embodiment, the polysiloxane-based coating composition comprises a condensation curable polydimethylsiloxane. Examples hereof are a two-component condensation-curing top-coat based on a silanol terminated polydiorganosiloxane which is crosslinked with a silane comprising a hydrolysable group, or a single-component moisture-curable top-coat based on a polydiorganosiloxane with alkoxy reactivity on the terminal groups of the binder. 
Said layers (A) - (C) are applied to the substrate and cured prior to the deposition of the following layer.  The tie-coat (B) further comprises a high-molecular weight amino-silane, that is considered to represent a sterically hindered amine and that is eventually immobilized in the binder matrix {reading on Claims 1 and 21}.  
However Thorlaksen does not expressly disclose that the hindered amine is that of formula 1 or pending Claim 1.  
Braig discloses in the abstract, claims and at page 7/13 ¶s 6-7 compounds having the formula (I), 
    PNG
    media_image1.png
    102
    329
    media_image1.png
    Greyscale
in which R1 stands for C1-C12 alkyl, C3-C12-cycloalkyl substituted or not by C1-C4 alkyl, phenyl or C7-C9 phenylalkyl; R2 stands for hydrogen or C1-C8 alkyl; R3, R4, R5 and R6 represent independently from each other hydrogen or C1-C8 alkyl, and X stands for oxygen or -CH2-, as well as their acid addition salts, are remarkably suitable for protecting technical materials such as wood, plastics, paints, lacquers, in particular antifouling lacquers, sealing compounds and adhesives, against infestation by algae {i.e. formula (I) reads on formula I of pending Claim 1 where in the latter R2 is a substituted aryl and R1 is C1-C4 alkyl and R3 is optional.  With R3, R4, R5 and R6 representing independently from each other C1-C8 alkyl in Braig. This range overlaps C1-C4 alkyl for R1 of the pending Claim 1, and X is within the range of R4 of C1-30 alkyl for pending Claim 4.  From page 7/13 a preferred area of application is that in protective paints, in particular in antifouling paints, which, in addition to the usual base and additives, e.g. 0.01 to 40 wt .-%, preferably 0.1 to 20 wt .-%, based on the total mixture, contain at least one of the compound of formula I.  The compounds of the formula I can also be used in elastomeric coatings and also in silicone-elastomers and fluorine-containing polymers.  The range of 0.01 to 40 wt .-%, preferably 0.1 to 20 wt .-% overlaps that of pending Claim 4 of 0.003-0.5 mol/Kg per coating layer depending at any thickness for a coating layer and the range of 0.05 to 10% by dry weight of topcoat composition for pending Claim15}.  For said overlapping ranges as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Thorlaksen a method for applying or establishing a fouling-release coating system of at least a silicone-containing tie-coat composition in liquid form onto a surface of a substrate for curing into a tie-coat layer and applying a fouling-release coating composition onto the tie-coat layer from a composition of condensation-curable polysiloxane where the fouling release coating has polyether chains and the tie-coat has a hindered amine, where from Braig a compound of formula 1 for protection against algae in antifouling lacquers and silicone is included in the foul release coating of Braig having polysiloxane {i.e. silicone} motivated to protect against algae as for Claims 1, 3-6, 15 and 21.  Furthermore the combination of Braig with Thorlaksen has a reasonable expectation of success to one skilled in the art of coating systems because Braig shows the hindered amine of formula 1 for antifouling and silicone like the foul release composition or antifouling composition of Thorlaksen with polysiloxane.   
In an alternative to Braig and with Braig for Claims 6 and 15, Sassi discloses in the abstract and at ¶s 0002, 0021-0024, 0044-0050, 0066 and 0245 hindered amine light stabilizers (HALS) and their use as a protectant against ultraviolet radiation or light ("UV light") where the HAL is from a compound like RZ--CO--CRaRb--(CRcRd)n--NH--(Y)m--CO--A (I), wherein n is an integer from 1 to 15, m is either 0 or 1; Ra, Rb, Rc, and Rd are each a hydrogen or a hydrocarbyl group; Y is CO--(CReRf)p, wherein Re and Rf are each a hydrogen or hydrocarbyl group and p is zero or an integer from 1 to 20, where R is 
    PNG
    media_image2.png
    172
    220
    media_image2.png
    Greyscale
 , R1 is hydrogen, C1-C18 alkyl, O, OH, CH2CN, C1-C18 alkoxy, C-C18 hydroxyalkoxy, C5-C12 cycloalkoxy, C5-C12 hydroxycycloalkoxy, C3-C6 alkenyl, C1-C18 alkynyl, C7-C9 phenylalkyl, unsubstituted or substituted on the phenyl with 1, 2 or 3 C1-C4 alkyls, or an aliphatic C1-C8 acyl; R2 is hydrogen, C1-C8 alkyl, or benzyl; R3, R4, R5, and R6 are each a hydrogen, C1-C.sub8 alkyl, benzyl or phenethyl, or two geminal R moieties, which together with the carbon to which they are attached form a C5-C10 cycloalkyl; and A is either ZR or a hydrocarbyl group.  In a more preferred embodiment, R represents the 2,2,6,6-tetramethylpiperidine radical (See ¶ 0066) {reading on 2,2,6,6-tetra alkyl piperidine moiety of pending Claims 1-5}.  These HALS are useful for stabilizing polymer compositions like paint systems based on siloxane-modified or fluorine-modified acrylate resins or mixtures thereof against photo- and thermal degradation.  From ¶s 0021-0024 the one or more multifunctional carbonyl compounds may be present in an amount of about 0.025 to 2.5 M and the molar ratio of the one or more multi-functional carbonyl compounds to the one or more 1-substituted piperidin-4-ol or 4-aminopiperidines may be from about 20:1 to 1:5.  The 4-piperidin-4-ol may be 1,2,2,6,6-pentamethyl-4-piperidinol or 2,2,6,6-tetramethyl-4-piperidinol and the multi-functional carbonyl compound may be methyl 6-(methoxycarbonylamino)hexanoate, butyl 6-(butoxycarbonylamino) undecanoate, methyl 6-(butoxycarbonylamino)undecanoate, butyl 6-(methoxycarbonylamino)undecanoate, methyl 6-(methoxycarbonylamino)undecanoate, and combinations thereof.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Thorlaksen a method for applying or establishing a fouling-release coating system of at least a silicone-containing tie-coat composition in liquid form onto a surface of a substrate for curing into a tie-coat layer and applying a fouling-release coating composition onto the tie-coat layer from a composition of condensation-curable polysiloxane where the fouling release coating has polyether chains and the tie-coat has a hindered amine, where from Sassi a hindered amine with 2,2,6,6-tetra alkyl piperidine moiety useful in siloxane modified paint systems is in the foul release coating of siloxane of Thorlaksen motivated to have protection against ultraviolet radiation or light ("UV light") for Claims 1, 3-6, 15 and 21.  Furthermore the combination of Sassi with Thorlaksen has a reasonable expectation of success to one skilled in the art of coating systems because Sassi shows the hindered amine of formula I for silicone paint systems like that of Thorlaksen with polysiloxane.   
Regarding Claims 9-10 Thorlaksen in view of Braig and/or Sassi is applied as to Claim 1 along with the disclosure of Thorlaksen at its claim 14 and ¶s 0030, 0044, 0145-0146, 0221, and 0231 that additionally the first tie-coat on said surface, wherein the first tie-coat is prepared from a tie-coat composition as defined in claim 2, said article additionally comprising a condensation-curing tie-coat on said first tie-coat.  The second tie-coat is a condensation-curing tie-coat with the intermediate condensation curing organopolysiloxane composition such as is a condensation curing RTV-1, such as a composition of the structure, formula [IV]: 
    PNG
    media_image3.png
    100
    377
    media_image3.png
    Greyscale
 or hydroxy-functional polysiloxanes and C1-4-alkoxy-functional polysiloxanes (reading on pending Claim 9).    ; The condensation-curing tie-coat is present between the tie-coat of the invention and a fouling-release top-coat. A condensation-curing tie-coat can have either single- or multiple component(s).  A single component composition is curable upon contact with moisture, whereas a multiple component composition (typically two or three components) requires a crosslinker/curing agent to form a crosslinked network (reading on cross-linkable polysiloxanes forming a crosslinked network as a single component of 100% or with additives which would reduce the amount from 100% overlapping with the range of 3 to 90 of pending Claim 10.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  
Regarding Claims 11-12 Thorlaksen in view of Braig and/or Sassi is applied as to Claim 1 along with the disclosure of Thorlaksen at ¶s 0176-0188 where the tie-coat has epoxysilane such as 3-(Glycidyloxy)propyl] trimethoxysilane {reading on hydrolyzable silane with three hydrolyzable groups for Claim 11}.  The amount of epoxysilane from ¶ 0188 is to give 1 to 60 % of an amino-silane adduct {reading on up to 30% or epoxysilane for such an amount of adduct for pending Claim 12}.  
Regarding Claim 13 Thorlaksen in view of Braig and/or Sassi is applied as to Claim 1 along with the disclosure of Thorlaksen at ¶s 0053-0070 that the tie-coat comprises epoxy-based binder system.  
Regarding Claim 14 Thorlaksen in view of Braig and/or Sassi is applied as to Claim 1 along with the disclosure of Thorlaksen at ¶ 0032 that an epoxy based coat primer was applied on which the tie-coat was applied.  
Claim 8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0017172, Thorlaksen”) evidenced by Jing in view of Braig or, in the alternative to Braig et al.in view of Sassi further in view of Wo2016/004961, Olsen et al. (hereinafter “Olsen”).   
Regarding Claims 8, 17-20 Thorlaksen in view of Braig and/or Sassi is applied as to Claim 1, however Throlaksen as modified does not expressly disclose poly(oxyalkylene) chains of formula I of Claim 8 or polyoxyalkylene modified siloxane oils or covalent attachment.  
Olsen discloses in the abstract and at its claim 1 and the ¶ bridging pages 8-9, page 12, lines 3-6, and 21-24, and page 13, lines 17-20 a silicone-based fouling-release coat comprising a polysiloxane-based binder matrix constituting at least 40 % by dry weight of said coat, wherein more than 65 % by weight of said binder matrix is represented by polysiloxane parts, and comprising one or more poly(oxyalkylene)-modified alcohols, e.g. poly(oxyalkylene)-modified sterols, and one or more biocides.  Further, the application discloses a silicone-based fouling-release coating system, wherein one or more coats comprises one or more poly(oxyalkylene)-modified alcohols {reading on a tie-coat having a poly(oxyalkylene-modified alcohol for Claim 20}, and one or more coats comprises one or more biocides, and wherein the coating system comprising 1-20 g/m2 of one or more poly(oxyalkylene)-modified alcohols and 2-35 g/m2 of one or more biocides.  Also, a corresponding marine structure and a silicone-based fouling-release coating composition are disclosed.  From Olsen’s claim 1 one or more poly(oxyalkylene)-modified alcohols have the general formula (I): (POA-O-)x-R-(-O-FA)v (I), which reads on the formula of pending Claim 8.  Also from page 13,  the poly(oxyalkylene) is selected from polyoxyethylene and poly(oxyethylene-co-oxypropylene), preferably from poly(oxyalkylenes), such as those having a number average molecular weight of 200-20,000 g/mol {reading on pending Claim 17}.  From page 12 the fouling-release coat may comprise one or more hydrophilic modified polysiloxane oils of the type disclosed in WO 2011/076856 (see in particular pages 5 4-10). Particularly preferred are poly(oxyalkylene)-modified polysiloxanes, such as those of formula (A), (B) or (C) disclosed in WO 2011/076856 {reading on pending Claim 18}.  Also in the above formula (I), -O- in connection with POA-O- represents an ether oxygen covalently linking the poly(oxyalkylene) and the organic residue of the alcohol. The fatty acyl moiety, FA, is a long chain acyl moiety forming an ester bond (-O-C(=O)-) together with the -O- of the -O-FA.  When calculating the amount of the polysiloxane parts and any other parts, respectively, for a given starting material (or an adduct), it is typically fairly straightforward to distinguish between the two. However, in order to eliminate any doubt about any linkers between the two, it should be understood that any hydrophilic oligomer/polymer moieties (here mentioned as an example only) include all atoms up to, but not including, the silicon atom through which the moiety is covalently attached to the polysiloxane parts. As an example, in a structure of the type [polysiloxane-O]-Si(Me)rCH2CH2CHr[hydrophilic oligomer/polymer moiety], the [polysiloxane-O]-Si(Meh part is accounted for as a silicone part, whereas the CH2CH2CH2[hydrophilic oligomer/polymer moiety] is accounted for as the hydrophilic oligomer/polymer moiety {reading on covalent attachment of pending Claim 19.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787